DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 and 12/30/2021 have been considered and placed of record in the file. 
Response to Arguments
Applicant’s arguments with respect to claim(s) claim 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The reference Rahamim et al. (EP 1,131,936 B1, provided in the 12/15/2021 IDS is now provided to reject claims 1-20 under 35 USC 102.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahamim et al. (EP 1,131,936 B1, provided in the 12/15/2021 IDS, hereinafter, “Rahamim”).
Consider claim 1, Rahamim teaches an electronics including an electrical isolation (see at least figure 5 and description thereof), the electronics comprising: a bidirectional isolation circuit separating a first portion  from a second portion (see figure 5 (100, 132, 186); and a bus transceiver switch disposed in the second portion (see at least paras. 62, 65, 68 and figure 4 (410)); the bus transceiver switch being communicatively coupled to the bidirectional isolation circuit, wherein the bus transceiver switch receives from the bidirectional isolation circuit a communication control signal provided by the first portion (see paras. 24, 62, 68, figures 1-2 and 4, Rahamim teaches the transceiver switch receives/communicates a control signal from the first portion via the isolation circuit).

Consider claim 11: all of the limitations of method claim 11 are included in the apparatus claim 1, therefore, claim 11 is subjected to the same rejection applied to claim 1.

Consider claims 2 and 12, Rahamim teaches the electronics of claim 1, wherein the bidirectional isolation circuit is comprised of a transformer having a processor terminal and a bus terminal (see at least figures 1, 3d-3e, claim 17 and paras. 40-42, Rahamim teaches transformer(s) having two terminals (processing ( i.e., 102) and data bus (i.e., 116)).

Consider claims 3 and 13, Rahamim teaches wherein the bidirectional isolation circuit further comprises: a pulse generation circuit communicatively coupled to the transformer (see figures 3d, 3e (clock/power input 204, 212), para. 40), the pulse generation circuit being configured to: receive the communication control signal (see figure 6, paras. 24, 40-42, 62, and 68, Rahamim teaches receiving communication control signal via isolation barrier (thus via input 204, 212)); generate a pulse signal based on the communication control signal (see figures 3d-3e, paras. 40-42, and 75, Rahamim teaches the first winding (204 or 212) using clock/power (pulse) signals to transmit/send data based on received clock signal, thus, the first winding producing the data/control pulses that are transmitted) ; and provide the pulse signal to the transformer (see figures 3d-3e, paras. 40-42, and 75); and a pulse decode circuit communicatively coupled to the transformer and configured to receive the pulse signal from the transformer and decode the received pulse signal into the communication control signal received by the bus transceiver switch (see paras. 26, 81, claim 1 and figures 1 (108), 4 (CODEC) and 5).

Consider claims 4 and 14, Rahamim teaches the bidirectional isolation circuit is further comprised of a control isolation circuit configured to receive the communication control signal from the first portion of the electronics and provide the communication control signal to the bus transceiver switch (see at least figures 3d-3d (items 204, 206, 208 together) and paras. 40-42).

Consider claims 5 and 15, Rahamim teaches wherein the control isolation circuit further comprises: a pulse generation circuit being configured to: receive the communication control signal (see figure 6, paras. 24, 40-42, 62, and 68, Rahamim teaches receiving communication control signal via isolation barrier (thus via input 204)); generate a pulse signal based on the communication control signal (see figures 3d-3e, paras. 40-42, and 75, Rahamim teaches the first winding (204) using clock/power (pulse) signals to transmit/send data based on received clock signal, thus, the first winding producing the data/control pulses that are transmitted) ; and provide the pulse signal to the transformer (see figures 3d-3e, paras. 40-42, and 75); and a pulse decode circuit communicatively coupled to the transformer and configured to receive the pulse signal from the transformer and decode (see paras. 26, 81, claim 1 and figures 1 (108), 4 (CODEC) and 5).

Consider claims 6 and 16, Rahamim teaches a processor transceiver switch disposed in the first portion of the electronics, the processor transceiver switch being configured to be controlled by the communication control signal (see at least figure 5 (408). Paras. 24, 62, and 68, Rahamim teaches a transceiver switch configured to receive/controlled according to a control and programming signals communicated from system side circuitry, 104).

Consider claims 7 and 17, Rahamim teaches a processor transceiver circuit having a processor transmit terminal and a processor receive terminal (see figure 5 (items 416, 418, 420, 400 and items 402, 422, 434, 426, respectively, 400 and 402 being terminals)), wherein the processor transceiver switch is selectively communicatively coupled with the processor transmit terminal and the processor receive terminal (see figure 5 (switch 408)).

Consider claims 8 and 18, Rahamim teaches wherein the processor transceiver circuit is comprised of a processor transmit circuit and a processor receive circuit (see figure 5 (items 416, 418, 420, 400 and items 402, 422, 434, 426, respectively)), wherein: the processor transmit circuit is configured to receive a digital communication from a processor in the first portion and transmit the received digital communication to the processor transceiver switch (see at least figure 5 (items 416, 418, 420, 400), figure 2 and claim 1, where Rahamim teaches receive digital communication from a processor (116) and sending it to the transceiver switch, 408) ; and the processor receive circuit is configured to receive a digital communication from the processor transceiver switch and transmit the received digital communication to the processor (see at least figure 5 (items 402, 422, 434, 426), figure 2 and claim 1).

(see figure 5 (items 404 and 406, respectively) and description thereof), wherein the bus transceiver switch is selectively communicatively coupled with the bus transmit terminal and the bus receive terminal (see figure 5 (items 404, 406 and 410) and description thereof).

Consider claims 10 and 20, Rahamim teaches wherein the bus transceiver circuit is comprised of a bus transmit circuit and a bus receive circuit (see figure 5 (406, 452, 454, 450 and 404, 431, 446, 436, respectively)), wherein: the bus transmit circuit is configured to receive a digital communication from the bus transceiver switch and transmit the received digital communication to a bus loop (see figure 5 (404, 431, 446, 436), figure 4b and description thereof, Rahamim teaches receiving digital communication from the switch 410 and transmit to a bus loop (102, 180)); and the bus receive circuit is configured to receive a digital communication from the bus loop and transmit the received digital communication to the bus transceiver switch (see figure 5 (406, 452, 454, 450), figure 4b and description thereof, Rahamim teaches receiving digital communication from the switch 410 and transmit to a bus loop (102, 180)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/            Examiner, Art Unit 2632